DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 4 and 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I: Species D and F, there being no allowable generic or linking claim. Claim 4 and 14 are directed towards the drain tray having a plurality of upwardly projecting ribs which falls under non-elected Species D. Claim 15 is directed towards a plurality of channels within the basin which falls under non-elected species F. Election was made without traverse in the reply filed on 07/06/2021.
3.	Applicant’s election without traverse of Group I: Species A and Group II: Species A in the reply filed on 07/06/2021 is acknowledged.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claim(s) 1, 5, 7, 8, 11, 13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekar et al. (US 20080306458 A1), hereinafter referred to as “Chandrasekar”.
Regarding claim 1, Chandrasekar teaches a drain tray assembly (platform (110)) for use during a medical procedure comprising (see Abstract): a fluid impermeable pan layer (chamber (112) having support layer (114) and drip tray (144), see Figure 3B) including a basin (body member (112) is in the shape of a basin, see Figure 3B), a sloping surface angled toward the basin and oriented at a slope angle relative to a horizontal plane (drip tray (144) inclined lengthwise to proximal end of chamber (112), see Paragraph [0060]), and a drainage outlet (opening (118)) within the basin (see Figure 3B); a porous foam layer positioned on the fluid impermeable pan layer (spongy positioning pad (41) positioned on support layer (114), see Paragraph [0076]), and including a bottom surface (47, see Figure 8A), and a top work surface (51, see Figure 8A); and the top work surface is oriented at a work surface angle relative to the horizontal plane that is less than the slope angle and equal to 0 degrees or greater (top surface (51) of pad (41) can be a planar horizontal surface, see Paragraph [0077]).
Regarding claim 5, Chandrasekar further teaches wherein the porous foam layer is shaped complementary to the fluid impermeable pan layer (the shape of the pad (41) can include any combination of polygonal and arcuate elements, see Paragraph [0077]).
Regarding claim 7, Chandrasekar further teaches wherein the porous foam layer comprises a first block configured to fit over the basin of the fluid impermeable pan layer and a 
Regarding claim 8, Chandrasekar further teaches wherein the porous foam layer includes one or more compounds selected from anticoagulants, lubricants, emollients, antiseptics, antibiotics, and antifungals (pad (41) can include an outer layer such as an anti-bacterial coating, see last line of Paragraph [0077]).
Regarding claim 11, Chandrasekar teaches a system for draining fluids during a medical procedure comprising (see Abstract): a drain tray assembly (platform (110)) including a fluid impermeable pan (chamber (112) having support layer (114) and drip tray (144), see Figure 3B) having a basin (body member (112) is in the shape of a basin, see Figure 3B), a sloping surface forming a flow path in the direction of the basin (drip tray (144) inclined lengthwise to proximal end of chamber (112), see Paragraph [0060]), a drainage outlet (opening (118)) within the basin (see Figure 3B), and a porous foam layer (gel pad layer, which may be foam, (126) having perforations that allow fluid to pass through, see Paragraph [0051]) having a top work surface (see below), and a bottom surface supported upon the fluid impermeable pan (gel pad layer (126) which is positioned above layer (114) are supported by drip tray (144), see below); the top work surface has an orientation, relative to a horizontal plane, that ranges from parallel to the horizontal plane to parallel to the sloping surface (foam layer (126) which is configured to lay on top of support layer (114) can slope gradually, but has an angle less than drip tray (144) [AltContent: textbox (Bottom work surface connected to drip tray (144))][AltContent: textbox (Top work surface)][AltContent: arrow][AltContent: arrow]than 0 degrees, see Paragraph 
    PNG
    media_image1.png
    189
    565
    media_image1.png
    Greyscale
[0061]); and the porous foam layer being structured to pass fluids from the top work surface to the sloping surface of the fluid impermeable pan (gel foam layer (26/126) may include openings or perforations, see Paragraph [0051]) (see Figure 3A), and the sloping surface (144) of the fluid impermeable pan being structured to convey fluids to the basin under the force of gravity for draining through the drain outlet (see Paragraph [0060]).
Regarding claim 13, Chandrasekar further teaches wherein the porous foam layer (126) includes one or two pieces (one piece, see Figure 3B), and is mated with the drain tray (configured to be shaped and attached to support layer (114), see last half of Paragraph [0051]).
Regarding claim 16, Chandrasekar teaches a method of draining fluids during a medical procedure (a surgical platform for efficient collection and disposal of fluids of a patient, see Abstract) comprising: receiving fluids on a porous work surface formed on a layer of foam material of a drain tray assembly (gel pad layer (126) can cover substantially the entire top surface of the support platform (114), see Paragraph [0064])(gel pad layer (26/126) may be foam, see Paragraph [0051]); passing the fluids from the porous work surface through the layer of foam material toward a layer of a fluid impermeable material of a drain tray of the drain tray 
Regarding claim 18, Chandrasekar further teaches applying suction to the drainage outlet (the drains (118) can be hooked to wall suction to collect irrigation fluid, see Paragraph [0060]).
Regarding claim 19, Chandrasekar further teaches supporting a limb of a patient upon the porous work surface (the support platform (114) is configured to receive an extremity of a patient, see Paragraph [0012]).
Regarding claim 20, Chandrasekar further teaches wherein the supporting of the limb of the patient includes supporting the limb upon one or more foam blocks of the foam material positioned upon the drain tray (gel pad (126) disposed over at least a portion of the support platform (114) to support the patient's forearm, wrist, hand, and/or fingers, see Paragraph [0014]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar.
Regarding claim 2, Chandrasekar teaches all of the limitations as discussed above in claim 1. However, Chandrasekar the current invention, as depicted in Figure 3B, does not explicitly disclose wherein the basin includes a second sloping surface angled toward the drainage outlet.
Figure 2D-E of Chandrasekar teaches wherein the basin includes a second sloping surface angled toward the drainage outlet (drip tray (44) can have two surfaces sloped towards openings (18), see Figure 2D-E). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the drip tray (44) to include two surfaces sloped towards openings (18), as taught in Figure 2D-E. The modification can aid in the transport of fluid and assist in collecting and direct irrigation fluid and contamination (see Paragraph [0048]). Furthermore, it is to be understood that the features of the various embodiments described herein are not mutually exclusive and can exist in various combinations and permutations (see Paragraph [0019]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of Parsell et al. (US 20170281446 A1), hereinafter referred to as “Parsell”.
Regarding claim 3, Chandrasekar teaches all of the limitations of claim 1, as discussed above and further teaches a drape assembly (220) having a drape (232), and a plurality of fasteners (239) releasably attaching the drape assembly to at least one of the fluid impermeable pan layer or the porous foam layer (enclosure (220) are removably secured to the perimeter of the platform (210), see Paragraph [0080]) (see Figures 9A-D). However, Chandrasekar does not explicitly disclose an elastically deformable frame supporting the drape.
Parsell teaches a drape assembly (shroud (220)) having an elastically deformable frame supporting the drape (shroud (200) having deformable brace (207), see Paragraph [0050] and [0051]).
Chandrasekar and Parsell are analogous art because both deal with an extremity support device used for capturing fluids during surgical procedures. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the drape assembly of Chandrasekar and replace it with the drape assembly having an elastically deformable frame, as taught by Parsell. Parsell teaches a deformable frame can allow the drape to be manipulated into a desired shape (see Paragraph [0051]).
11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of McCarver (US 5349965 A).
claim 6, Chandrasekar teaches all of the limitations, as discussed above in claim 1. However, Chandrasekar does not explicitly disclose wherein a perimeter of the porous foam layer is fluid impermeable.
Mcarver teaches wherein a perimeter of the porous foam layer (10) is fluid impermeable (top layer (10) may have selected areas of liquid permeability and impermeability which includes the perimeter, see Col. 3 lines 21-22).
Chandrasekar and McCarver are analogous art because both deal with a drainage tray system used for surgical procedures. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the foam layer of Chandrasekar and further include a perimeter of the porous foam layer to be fluid impermeable, as taught by McCarver. McCarver teaches a liquid pervious top layer with the top with fluid impervious seals on the edges of the foam helps to define a fluid receiving chamber between the top and bottom layers (see Col. 2 lines 53-63).
12.	Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of Kerns et al. (US 20120325704 A1), hereinafter referred to as “Kerns”.
Regarding claim 9, Chandrasekar teaches all of the elements as discussed above in claim 1. However, Chandrasekar does not explicitly disclose wherein the fluid impermeable pan layer and the porous foam layer are within a sealed, sterile storage envelope.
Kerns teaches wherein the fluid impermeable pan layer and the porous foam layer are within a sealed, sterile storage envelope (a surgical tray alongside other surgical items can prepackaged and sterilized together for shipment to hospitals, see Paragraph [0053]).

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the surgical drain tray of Chandrasekar and further include the drain tray to be sealed within a sterile storage envelope, as taught by Kerns. Kerns teaches the sterile packaging maintains sterility of the sterile field while simplifying the number of people and systems needed for a procedure. This can reduce the need for sterile assistants to the surgeon or additional hardware (see Paragraph [0010]).
Regarding claim 10, Chandrasekar and Kerns teaches all of the limitations, as discussed above in claim 9, and Kerns further teaches wherein a drape assembly is within the sealed, sterile storage envelope (the packages can contain several items that are used in surgery which includes drapes, see Paragraph [0005]).
13.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of LaRooka (US 4243214 A).
Regarding claim 12, Chandrasekar teaches all of the limitations, as discussed above in claim 11, and further teaches a drape assembly (enclosure (220)) coupled with the drain tray assembly (can engage platform (110), see Paragraph [0078]. However, Chandrasekar does not explicitly disclose a fluid collection device coupled with the drainage outlet.
LaRooka teaches a fluid collection device (waste receptacle (18)) coupled with the drainage outlet (see Figure 4). 
 Chandrasekar and LaRooka are analogous art because both deal with a drainage tray system used for surgical procedures. 
.
14.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekar in view of Goldberg et al. (US 6387379 B1), hereinafter referred to as “Goldberg”.
Regarding claim 17, Chandrasekar teaches all of the limitations, as discussed above in claim 16 and further teaches the foam material (gel layer (126) which can be foam, see Paragraph [0051]). However, Chandrasekar does not explicitly disclose wherein the foam is heparinized to prevent fluid coagulation. 
Goldberg teaches wherein a polymeric material (layer (126), of Chandrasekar) is heparinized to prevent fluid coagulation (heparin can be bonded o synthetic polymers for anticoagulant properties, see Col. 2 lines 51-67).
Chandrasekar and Goldberg are analogous art because both deal with a medical device that deal with the improvement of handling blood/fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the foam layer of Chandrasekar and further include the foam layer to be heparinized, as discussed in Goldberg. Goldberg teaches heparin is an extremely effective anti-coagulate which can be modified with blood contacting materials to assist with controlling scarring (see Col. 20 lines 51-61).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams (US 6102073 A) teaches a drain tray assembly (10) for use during a medical procedure comprising: a fluid impermeable pan layer (12) including a basin (see Figure 3), a sloping surface angled toward the basin and oriented at a slope angle relative to a horizontal plane (see Figure 3), and a drainage outlet (28) within the basin (see Figure 1). However, Williams fails to disclose a porous foam layer positioned on the fluid impermeable pan layer, and including a bottom surface, and a top work surface; and the top work surface is oriented at a work surface angle relative to the horizontal plane that is less than the slope angle and equal to 0 degrees or greater.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.R./ (9/10/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781